I concur in the views expressed by the majority, and with the dissenting opinion, in so far as it is stated that Mrs. Decker's interest in the bonds is not that of a donee inter vivos, or that of the beneficiary of a gift causa mortis. It seems to me clear that neither Federal statutes nor the rules and regulations promulgated by the Federal department can render inoperative state laws governing the administration of the estate of a deceased citizen of that state and the distribution of his property to the persons entitled, under state laws, to receive the same, or the application of state laws providing for the payment of the debts of a decedent out of his property. Surely, a *Page 554 
man cannot invest all of his property in such obligations of the United States as those with which we are here concerned, payable to himself or a named beneficiary, and thereby place his property beyond the reach of his creditors.
While it is not contended here that, if the money due upon the obligations of the United States which Mr. Marino purchased during his lifetime is paid to respondent, the Marino estate will be insolvent, nevertheless if it should be held that respondent's right is indefeasible, and that she is entitled to receive from the United States government payment of the bonds, without accounting to appellant administrator, it would follow that the rights of such a beneficiary as respondent would be superior to those of creditors of the original purchaser of United States savings bonds, issued under the Federal statute controlling the issuance and payment of bonds such as those with which we are here concerned.
The right of the owner of property to give away his property is always subject to the rights of his creditors. The same is true of his right to make contracts with, or for the benefit of, a third party, unless such contracts are made in good faith and for a valuable consideration. It seems to me clear that respondent's rights are subject to administration of the bonds, or their proceeds, as a portion of the corpus of the estate of Charles A. Marino, deceased, and I accordingly concur in the result as stated in the opinion of the majority.